Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of MC Shipping Inc. (the “Registrant”) on Form 10-Q for the period endedJune 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”): The undersigned, the Chief Executive Officer of the Registrant hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. August 6, 2007 /S/ ANTONY CRAWFORD Antony Crawford Chief Executive Officer
